ORDER

PER CURIAM.
Richard J. Sisco (Sisco) appeals the order and judgment denying Sisco’s petition for equitable garnishment against the Board of Trustees of the Police Retirement System of St. Louis (Retirement System). The court found Sisco had already fully recovered the sum he sought and was not entitled to the relief requested.
*696On appeal, Sisco contends the court erred in failing to order the Retirement System to pay interest to Sisco on his accumulated contributions, $34,124.98, during the period that the Retirement System unlawfully withheld Sisco’s disability retirement payments in this amount because the Retirement System was required to return that amount to Sisco “first” without being subject to any Sec. 86.297 RSMo 2000 offset. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).